DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-4, in the reply filed on 05/04/2021, is acknowledged.
Claims 5-6 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/04/2021.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Component Insertion Device with Dummy Component”.
Applicant is respectfully reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the elected and examined claims are drawn to a component insertion device apparatus.  Contrary to the guidelines for content of the abstract as detailed above, the current abstract does not disclose the organization and structure of the apparatus, instead discussing a method of component insertion.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 discloses: “a gripper capable of gripping the workpiece component in a state that the specific part protrudes outward; a dummy component that is mounted protruding outward on a location in the gripper and away from the gripped workpiece component” (lines 7-10; emphasis added).  This recitation is indefinite because the italicized portion indicates that the workpiece component and the dummy component are held by the gripper at the same time, which is in line with the disclosure.  However, the prior language contradicts that reasonable interpretation, as it does not indicate that the workpiece component is actually held by the gripper at the same time as the dummy component.  As it is improper to read limitations into the claims, the recitation is is gripping the workpiece component at the same time as it also has the dummy component mounted thereupon.
Claim 1 further discloses: “a processing in which the corresponding part of the dummy component is inserted into the slot or the hole of the receiving portion by the robot through compliance control which is based on output of 2Customer No.: 31561Docket No.: 84103-U S-540Application No.: 16/249,901the force sensor” (lines 18-21; emphasis added).  This limitation is indefinite because one cannot determine how it is intended to limit the claimed apparatus invention, especially because the claims do not provide any information as to how processing would be done “through compliance control” or how that purported “control” would be “based on output of the force sensor”.  As best understood, the claim appears to intend that the “first insertion processing portion is configured to perform processing in which the corresponding part of the dummy component is capable of being inserted into the slot or the hole of the receiving portion by the robot ”.  It is noted that “compliance control” appears to be defined in par. [0048] of the specification: “control which uses the position and the posture of the front end of the robot and the force applied to the front end of the robot to make the robot move gently”.  For clarity, the Applicant is encouraged to include that language in the claims.  As noted above, it is improper to read these limitations into the claims as currently presented.
Claim 1 still further discloses: “a processing in which a position and a posture of the slot or the hole which use the robot as a reference are recognized; and a second insertion processing portion that performs, in a state of maintaining the arrangement of the receiving portion, a processing in which the outwardly protruding specific part of the workpiece component gripped in the gripper is inserted into the slot or the hole of the receiving portion based on the position which use the robot as a reference by the robot through position control” (lines 24-31; emphasis added).  These limitations are indefinite for a number of reasons.  First, the “processing” limitation is indefinite because it is not evident how this limitation further limits the claimed apparatus, and more so because one cannot know whether it is the “slot” or the “hole” or the processing portion or another part of the robot or controller which “use the robot as a reference”.  Further, one cannot know how to use a robot as a reference, without any details as to what the referent metric is intended to be.  The second part of the limitations which is indefinite is similar to the first, in that one cannot know what is being done or how the apparatus is limited by the language.  In the same manner one cannot ascertain how to use the robot as a reference, what features are using the robot as a reference, or what the referent metric is (i.e. distance, angle, speed, etc.).  The claim and its dependents have been examined as best understood.
Claims 2-4 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 1.
Claim 2 is further rejected as indefinite.  The claim discloses: “the dummy component is mounted is set in a manner that the dummy component is separated from the receiving portion and/or members around the receiving portion during the processing of inserting the specific part of the workpiece component into the slot or the hole of the receiving portion”.  The claim is drawn to an apparatus, and while alternative limitations are acceptable in patent claims, one cannot possibly know what the structures of the claimed apparatus are actually intended to be.  This is especially confusing as the language appears to be alternating between functional language and method of use language and does not provide details regarding the actual structures 
Claim 3 is also further rejected as indefinite, so rendered by virtue of its dependency upon the indefinite subject matter of claim 2.
Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The pertinent prior art has been cited by the Applicant previously, or is cited in the concurrently mailed PTO-892.  Of those references, the most relevant are to Sato et al. (US 2014/0114477 A1), Izumi et al. (US 2013/0345848 A1), Xu (US 2017/0190053 A1) and Stoian (EP 2 644 298 A2).
Sato discloses a related robot (fig. 1) with controller (par. 0093), and a gripper () that grips a workpiece and which has a force sensor and the controller enables the robot to insert the workpiece in a slot using force feedback from the sensor.  This anticipates the commonly known portions of the invention of claim 1.  However, Sato does not disclose the use of a dummy component, instead relying upon the use of the workpiece for “teaching” of the robot.  Moreover, Sato does not provide as part of the robot a dummy component that is mounted protruding outward on a location in the gripper and away from the gripped workpiece component, has a corresponding part with the same shape as the shape of the specific part of the workpiece component and exhibits rigidity; or a first insertion processing portion that performs, in a state that the receiving portion is arranged in a movable range of the robot, a processing in which the 
Xu teaches the use of dummy components in teaching a robot (pars. 0010, 0013, 0039 and 0047), however there is no indication that the robot of Xu ever holds the dummy component and a workpiece component in its gripper at the same time or that it would even be capable of doing so.  Moreover, Xu does not cure the deficiencies of Sato regarding providing an insertion processing portion that controls the robot through compliance control.
Izumi teaches the use of force feedback in order to aid in placing a component in a hole.  However, Izumi does not use any dummy or test piece, and there is no apparent reason to combine this reference with Sato or Xu, nor does it cure their remaining deficiencies, noted above.
Stoian teaches a related method and apparatus wherein there is a dummy slot/hole, whereby the workpiece is inserted in the dummy hole.  Though relevant, this does not teach the apparatus of claim 1.
As such, none of the prior art discloses alone, or reasonably teaches in combination, all of the features of claim 1, as best understood.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.